DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Status of Claims
Claims 47-67 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 47-67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 47-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 47, 53 and 67 disclose “component model is based on behavior of the plurality of components of the structure, as measured by the sensor”. However, it’s not clear how a single sensor is used to monitor the behavior of plurality of components in order to develop a component model in view of the disclosure. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘component model is based on behavior of the plurality of components of the structure, as measured by the sensor’ in the application as filed. For examination purpose, the alleged limitation is interpreted as monitoring the behavior of plurality of components is performed by plurality of sensors. The rejection made to the claims is consistent with the undersigned interpretation of the limitation. Claims 48-52 and 54-66 inherit the same grounds of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 47, 53 and 67 are a relative term which renders the claims indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what applicant intended to cover by the recitation "similar" components. Claims 48-52 and 54-66 inherit the same ground of rejection.
Claim 67 recites the limitation "the sensor" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 8618934 B2
Belov et al. hereinafter Belov


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47-57 and 59-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belov.
With respect to claim 47, as best understood, Belov discloses a system for monitoring structural health of a structure (col. 1, lines 16-25 discloses monitoring the condition of civil infrastructure facilities), comprising: 
a sensor attached to the structure (col. 12, lines 53-61 discloses the autonomous sensing module (ASMs) can be attached to the structure using a tight mounting) and configured to detect phenomena associated with a physical state of at least a part of the structure (FIG. 2 shows a block diagram of a system for long-term condition monitoring of a monitored object); and 
a master station (base stations 3), 
wherein: 
the sensor (autonomous sensing modules 2) is configured to: 
measure and convert the detected phenomena into digital data (col. 6, lines 37-54 discloses the output signals of the sensors (within ASMs) are conditioned and digitized) and transmit the digital data to the master station (Fig. 2 illustrates ASM 2 transmission of measurement data to external base station 3); and 
the master station (base station 3) is configured to;
col 14, lines 28-35 discloses base station wirelessly receive measurement data (digital) from ASMs); 
infer, from the digital data (col. 9, lines 31-35 discloses the 3D accelerometer (ASM) measurement fits in a 16 bit word) and a component model (col. 5, lines 24-27 and col. 19 lines 8-19 disclose historical data (component model) of the structure under monitoring), an asymmetrical behavior of a component of the structure versus other similar components in a plurality of similar components of the structure (col. 18, lines 13-18 discloses calculating averages and standard deviations for each accelerometer (accelerometer within ASMs) and comparing these results with the historical data for the same devices and as well as comparing data for different accelerometers to infer the validity of current data set), Page 2 of 11Appl. No. 15/802,644 Amdt. dated 1 March 2021 
Response to Notice to Final Office Action Dated October 30, 2020wherein: 
the component of the structure is in the plurality of similar components of the structure (Fig. 5 illustrate similar support structures 2, 3, 4 and 5 of the bridge under monitoring); and 
the component model is based on behavior of the plurality of components of the structure, as measured by the sensor (col. 16 lines 12-14 discloses a baseline and/or reference data obtained with help of the software by analyzing data for a group of similar monitored objects); and 
generate an output that describes the asymmetrical behavior of the component  of the structure (col. 5, lines 50-58 discloses the system software assessing changes in the condition of the monitored object over time and associated risks related to the structural stability and/or functionality of the object and generating alarms, warnings, regular updates on condition of the monitored object).
With respect to claim 48, as best understood, Belov discloses the system of claim 47, wherein the master station is configured to produce output data describing sensed physical structural measurements comprising at least one of kinematics, frequency, or mode (col. 5 lines 50-58 discloses the system generating regular updates on condition of the monitored object; col. 16 lines 33-39 discloses vibration and strain as monitoring parameters).  
With respect to claim 49, as best understood, Belov discloses the system of claim 47, wherein the master station is configured to produce at least one of: a report describing the output; or an advisory communication describing the output (col. 24 lines 25-30 discloses generating summary reports describing the set of reference parameters and trends of their change, recommendations related to maintenance, repair or replacement of the monitored structure or other actions appropriate for the monitoring object as well as recommendations related to the monitoring system).  
With respect to claim 50, as best understood, Belov discloses the system of claim 47, wherein the master station is configured to: collect the digital data over a period (internal base station 3 collect data from ASMs 2); and transmit the digital data to another computing device (Collected data from ASMs 2 by the internal base station is transmitted to data processing center 4 as illustrated in Fig. 2).  
With respect to claim 51, as best understood, Belov discloses the system of claim 47, wherein the sensor is configured to transmit the digital data to the master station via a wireless Fig. 2 illustrates ASM transmission of measurement data to external base station; col. 5 lines 43-45 discloses the autonomous sensing module uses wireless communication channels (digital) for transmitting out the measurement data).  
With respect to claim 52, as best understood, Belov discloses the system of claim 47, wherein the master station is configured to wirelessly transmit instructions to the sensor (col. 14, lines 53-56 discloses the base station can initiate communication (wireless) with the set of autonomous sensing modules).
With respect to claim 53, as best understood, Belov discloses the system of claim 47, wherein the master station is configured to construct the component model (col. 5, lines 24-27 and col. 19 lines 8-19) based on the behavior of the plurality of similar components of the structure (supporting structures 2, 3, 4 and 5), as measured by the sensor (ASMs 6, 8, 11, and 13 are installed on the supporting structures).  
With respect to claim 54, Belov discloses the system of claim 47, wherein the master station is configured to determine, from the digital data, time-aligned kinematic quantities describing changes in live load kinematics of the component of the structure (col. 22 lines 13- 18 discloses time dependencies for acceleration, velocity and displacement for different ASMs and frequencies of main oscillation modes were used to identify the shapes of main oscillation modes).
With respect to claim 55, as best understood, Belov discloses the system of claim 47, wherein the sensor is configured to take readings of the structure while the structure is experiencing a load (col. 8, lines 4-16 discloses sensors monitoring vibration of bridges under the load of multiple running cars).  
With respect to claim 56, as best understood, Belov discloses the system of claim 47, wherein the sensor is mounted to a bridge (col. 12, lines 53-61 discloses the ASMs can be attached to the structure using a tight mounting; Fig. 5 illustrates installation of ASMs in bridge 1).  
With respect to claim 57, as best understood, Belov discloses the system of claim 56, wherein the bridge is a railway bridge (col. 12, lines 43-53 discloses the list of objects that can be monitored includes a part of rail road).  
With respect to claim 59, as best understood, Belov discloses the system of claim 47, wherein the sensor is configured to use standard clock time (col. 15, lines 27-36 discloses clock are used by the ASMs).  
With respect to claim 60, as best understood, Belov discloses the system of claim 47, wherein the sensor comprises at least one of an accelerometer, a gyroscopic sensor, a magnetometer, an infrared sensor, or a wind sensor (col. 9, lines 31-35 discloses the 3D accelerometer).  
With respect to claim 61, as best understood, Belov discloses the system of claim 47, wherein the sensor comprises a support means and at least one of: a battery, a solar power unit, a programmable logic unit, a memory, a digitizer, and a WIFI device (Fig. 1 illustrate sensor 1, memory 2, data transfer unit 3, controller 4, energy harvesting device 6, power management unit 7 and  battery 8 of the monitoring system).  
With respect to claim 62, as best understood, Belov discloses the system of claim 47, wherein the sensor is configured to perform data processing (col. 10, lines 1-5 discloses microcontroller runs a code to perform required operations).  
With respect to claim 63, as best understood, Belov discloses the system of claim 47, wherein the master station is configured to transmit analysis results to a central server (Fig. 2 illustrates the measurement data is transferred from internal base stations 3 to external base station), wherein the central server is configured to perform at least one of data storage, data processing, data analysis, or generating an output (col. 34-48 discloses the measurement data is transferred then from the base stations 3 to data storing and processing centers 4. Some summary results and recommendations are provided based on the data analysis. The summary results and recommendations are reported to some users 6 of the system 4).  
With respect to claim 64, as best understood, Belov discloses the system of claim 47, wherein the master station is configured to: maintain a structure model of the structure (col. 8, lines 3-5 discloses base line data of the structure is provided by modeling of the structure); and update the structure model as a result of cyclic monitoring of the structure (col. 16 lines 58-62, col. 19 lines 1-7 discloses stablishing and updating the baseline).  
With respect to claim 65, as best understood, Belov discloses the system of claim 47, wherein the sensor is configured to enable the system, based on predetermined criteria, to assess whether all or part of a structure is: within at least one of preset limits or thresholds (col. 20, lines 1-3 discloses reference parameters for the current data set are within their safe ranges); or has exceeded the at least one of the preset limits or the thresholds (col. 20, lines 10-16 discloses if at least one of the reference parameters deviates more than a predetermined value).  
With respect to claim 66, as best understood, Belov discloses the system of claim 47, wherein the master station (Fig. 2 illustrates external base station) is configured to monitor at least one additional structure (Fig. 5 illustrates additional monitoring devices 7 and 8).
With respect to claim 67, as best understood, Belov discloses a method for monitoring structural health of a structure (Abstract discloses a system and a method of long-term condition monitoring of structures are based on use of autonomous sensing modules, centers for storing and processing data and software for data analysis), comprising: 
collecting digital data from a set of sensor modules mounted on the structure (col 14, lines 28-35) and configured to detect phenomena associated with a physical state of at least a part of the structure (FIG. 2 illustrates a system for monitoring of an object 1 contains a set of autonomous sensing modules (ASMs) 2); 
inferring, at a master station (Fig. 2, base station 3) and from both the digital data (col. 9, lines 31-35 discloses the 3D accelerometer (ASM) measurement fits in a 16 bit word) and a component model (col. 5, lines 24-27 and col. 19 lines 8-19 disclose historical data (component model) of the structure under monitoring), an asymmetrical behavior of a component of the structure versus other similar components in a plurality of similar components of the structure (col. 18, lines 13-18 discloses calculating averages and standard deviations for each accelerometer (accelerometer within ASMs) and comparing these results with the historical data for the same devices and as well as comparing data for different accelerometers to infer the validity of current data set), Page 6 of 11Appl. No. 15/802,644 Amdt. dated 1 March 2021 Response to Notice to Final Office Action Dated October 30, 2020 
wherein: 
the component of the structure is in the plurality of similar components of the structure (Fig. 5 illustrate similar support structures 2, 3, 4 and 5 of the bridge); and 
the component model is based on behavior of the plurality of components of the structure, as measured by the sensor (col. 16 lines 12-14 discloses a baseline and/or reference data obtained with help of the software by analyzing data for a group of similar monitored objects); and 
generating an output that describes the asymmetrical behavior of the component of the structure (col. 5, lines 50-58 discloses the system software assessing changes in the condition of the monitored object over time and associated risks related to the structural stability and/or functionality of the object and generating alarms, warnings, regular updates on condition of the monitored object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Belov.
With respect to claim 58, as best understood, Belov discloses the system of claim 57, wherein the sensor is configured to take readings of the railway bridge at least one of before, during, or after a car moves over the bridge (col. 8, lines 4-16 discloses monitoring of bridge at all times under load of multiple running cars).  
Belov discloses the claimed invention except for taking the reading of the railway bridge when train moves over the bridge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor the railway bridge, since the equivalence of monitoring railway bridge and monitoring bridge used for cars for their use in the physical structure health monitoring art and the selection of any known equivalents to monitor would be within the level of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861